Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on August 11, 2021, claims 1, 15, and 18 have been amended; thus claims 1-20 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Huaiyuan Wang (Reg. No. 66,560) on September 3, 2021.
The application has been amended as follows:
In the Claims:
1. (Currently Amended) A single-wire bus (SuBUS) apparatus comprising: 
a SuBUS; 

suspend the SuBUS in a bus suspension mode to stop a SuBUS telegram communication over the SuBUS; and 
activate the SuBUS in a bus communication mode to enable the SuBUS telegram communication over the SuBUS; and 
at least one slave circuit coupled to the SuBUS and configured to generate a predefined interruption pulse sequence in the bus suspension mode in different pulse patterns each configured to cause the master circuit to perform a corresponding operation.

2. (Original) The SuBUS apparatus of claim 1 wherein the at least one slave circuit is further configured to generate the predefined interruption pulse sequence in the bus suspension mode to cause the master circuit to switch from the bus suspension mode to the bus communication mode to resume the SuBUS telegram communication over the SuBUS.

3. (Original) The SuBUS apparatus of claim 1 wherein the at least one slave circuit is further configured to: 
perform a defined slave operation in the bus suspension mode; and 
generate the predefined interruption pulse sequence upon completion of the defined slave operation. 
4. (Original) The SuBUS apparatus of claim 3 wherein: 

the at least one slave circuit is further configured to generate the predefined interruption pulse sequence upon completion of the defined slave operation and prior to expiration of the fast charge period. 

5. (Original) The SuBUS apparatus of claim 3 wherein the at least one slave circuit comprises a slave operation circuit configured to perform the defined slave operation selected from the group consisting of: an impedance measurement operation and a non-volatile memory read operation.

6. (Original) The SuBUS apparatus of claim 1 wherein the master circuit comprises a master control circuit configured to: 
activate the SuBUS in the bus communication mode to enable the SuBUS telegram communication with the at least one slave circuit over the SuBUS; and 
suspend the SuBUS in the bus suspension mode to suspend the SuBUS telegram communication with the at least one slave circuit over the SuBUS.

7. (Original) The SuBUS apparatus of claim 6 wherein the master control circuit is further configured to: 
generate and provide a charging current to the at least one slave circuit via the SuBUS in the bus suspension mode; and 
cut off the charging current from the at least one slave circuit in the bus communication mode.

8. (Original) The SuBUS apparatus of claim 7 wherein the at least one slave circuit comprises a power control circuit and a charging capacitor, the power control circuit configured to: 
couple the charging capacitor to the SuBUS in the bus suspension mode to cause the charging capacitor to be charged by the charging current; and 
decouple the charging capacitor from the SuBUS in the bus communication mode to cause the charging capacitor to discharge to generate a local current to power the at least one slave circuit in the bus communication mode.

9. (Original) The SuBUS apparatus of claim 7 wherein, in the bus suspension mode, the master control circuit is further configured to: 
generate the charging current based on a supply voltage; and 
maintain the SuBUS at a predefined bus voltage substantially equal to the supply voltage.

10. (Original) The SuBUS apparatus of claim 9 wherein the master control circuit comprises a fast charge p-type field-effect transistor (PFET), the PFET comprising: 
a source electrode configured to receive the supply voltage; 
a gate electrode configured to receive a reference current; and 
a drain electrode coupled to the SuBUS and configured to generate the charging current proportional to the reference current.

11. (Original) The SuBUS apparatus of claim 10 wherein the reference current is selected to minimize a source-drain voltage between the source electrode and the drain electrode of the PFET to cause the predefined bus voltage to substantially equal the supply voltage.

12. (Original) The SuBUS apparatus of claim 9 wherein the at least one slave circuit comprises: 
a Slave control circuit configured to generate the predefined interruption pulse sequence in the bus suspension mode; and 
a modulation circuit configured to generate a modulated bus current on the SuBUS based on the predefined interruption pulse sequence to cause the predefined bus voltage to vary around a predefined reference voltage lower than the predefined bus voltage in accordance with the predefined interruption pulse sequence.

13. (Original) The SuBUS apparatus of claim 12 wherein the master circuit further comprises an interrupt detection circuit configured to: 
detect the predefined interruption pulse sequence based on the predefined bus voltage and the predefined reference voltage; and 
provide the predefined interruption pulse sequence to the master control circuit to cause the master control circuit to perform the corresponding operation.

14. (Original) The SuBUS apparatus of claim 13 wherein the interrupt detection circuit comprises: 
a voltage comparator coupled to the SuBUS and configured to compare the predefined bus voltage with the predefined reference voltage; and 
a pattern detector coupled to the voltage comparator and configured to detect the predefined interruption pulse sequence based on an output of the voltage comparator.

15. (Currently Amended) A single-wire bus (SuBUS) apparatus comprising: 
a master bus port coupled to a SuBUS; and 
a master circuit coupled to the SuBUS and configured to: 
suspend the SuBUS in a bus suspension mode to stop a SuBUS telegram communication over the SuBUS; and 
activate the SuBUS in a bus communication mode to enable the SuBUS telegram communication over the SuBUS in response to receiving a predefined interruption pulse sequence over the SuBUS and in a distinctive pulse pattern configured to cause the master circuit to activate the SuBUS.

16. (Original) The SuBUS apparatus of claim 15 further comprising at least one slave circuit coupled to the SuBUS and configured to generate the predefined interruption pulse sequence in the bus suspension mode to cause the master circuit to switch from the bus suspension mode to the bus communication mode.

17. (Original) The SuBUS apparatus of claim 15 wherein, in the bus suspension mode, the master circuit is further configured to: 
generate a charging current based on a supply voltage; and 
maintain the SuBUS at a predefined bus voltage substantially equal to the supply voltage.

18. (Currently Amended) A single-wire bus (SuBUS) apparatus comprising: 
at least one slave bus port coupled to a SuBUS; and 
at least one slave circuit coupled to the SuBUS and configured to: 
communicate with a master circuit coupled to the SuBUS when the SuBUS is activated in a bus communication mode; 
perform a defined slave operation when the SuBUS is suspended in a bus suspension mode; and 
generate a predefined interruption pulse sequence in the bus suspension mode and in a distinctive pulse pattern configured to cause the master circuit to switch from the bus suspension mode to the bus communication mode.

19. (Original) The SuBUS apparatus of claim 18 wherein the at least one slave circuit is further configured to generate the predefined interruption pulse sequence upon completion of the defined slave operation.

20. (Original) The SuBUS apparatus of claim 19 wherein the at least one slave circuit is further configured to: 
receive a fast charge period from the master circuit for performing the defined slave operation; and 
generate the predefined interruption pulse sequence upon completion of the defined slave operation and prior to expiration of the fast charge period. 

Allowable Subject Matter
Claims 1-20 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday - Friday 8:00 AM to 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING-YIH SHYU/Primary Examiner, Art Unit 2184